DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 35-49, 53 and 55-57 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 39, 40, 42, 43, 44, 47, 53 and any claims depending on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 39, 40, 42, 43, 44, 47 and 53, all require that a foodstuff comprise filamentous fungus on a dry matter basis, however, when looking to the Specification for support, it is clear that the foodstuff made includes a mycoprotein paste of filamentous fungus on a wet matter basis (See para. 0010, 0085, 0099, 0112, 0119 and Table 2). No foodstuff is a dry matter product, all disclosed have filamentous fungus that is wet.
A composition claim is toward a composition as a whole, not the ingredients used to make the composition, however, the components as in the composition as a whole.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48, 57 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 48, 57 and 55 are dependent on base claims that recite a food stuff comprising…and then further require that the food stuff includes 0 wt% of ingredients of animal origin. Such a claim means that the claim composition comprises some portion that has 0 wt% of ingredients of animal origin, however, the components in the base claim already have 0 wt% of ingredients of animal origin, therefore meet this requirement, and therefore such a claim fails to further limit the base claims.
If Applicant intends on claiming, wherein the foodstuff has no ingredients of animal origin, they should simply state this.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 41, 45-46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan2 (2004/0185162) in view of Vrljic.
Vrljic: WO 2014/110539; published 7/17/2014.

Independent claim 35
Finnigan2 teaches methods of making a foodstuff (ab.) comprising: 
fungal mycelia (ab.) in particle form (0014) of a filamentous fungus (0008).

Finnigan2 teaches the use of thickeners (0081), however, does not discuss the use of the specifically claimed thickener, agar.
Vrljic also teaches a method of making foodstuffs (ab.) comprising:
filamentous fungus (A. Sources of the components of the consumable, 1st para.) (i.e. particles of filamentous fungus); and thickeners, including agar (pg. 58, ln. 20; pg. 67, ln. 24).


In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  

At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims 
As for claim 41, the modified teaching, in Vrljic, provides the use of 5 to 80 wt% water (pg. 70, ln. 24), which encompasses the claim of the foodstuff comprising at least 25 wt% to less than 81 wt% of a total amount of water.

As for claim 45, the modified teaching, in Vrljic, provides the use of more than one protein (p. 3, 27+), including plant (i.e. vegetable) based proteins (p.27, 3+), including protein from potatoes (p. 28, 9+). Vrljic also teaches the use of the more than one protein in amounts of at least 1 to at least 50 wt% (p.27, 3+), which encompasses the claim of 1 to 3 wt% of potato protein, as claimed.

As for claim 46, the modified teaching, in Vrljic, provides that the foodstuff, further comprises a pH of between 3 and 8 (pg. 4, 7+), which encompasses the claim of a pH of at least 3 to less than 6. 

As for claim 48, the modified teaching, in Vrljic, provides that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teaches it’s use is optional, therefore not required (pg. 58, 13+ and see the reference as a whole which makes clear that the thrust of the invention is to make products that have no animal derived products, to replace similar types of food products with animal derived ingredients that are commonly known and used).

As for claim 49, the modified teaching, in Vrljic, provides that the meat analogue product is in the form of being sliced (p. 15, 27+), as claimed.

Claims 36-40, 42-44, 53, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable Finnigan2 (2004/0185162) in view of Vrljic, as applied to claims 35, 41, 45-46 and 48-49 above, further in view of Finnigan.
Finnigan: WO1996021362; published 7/18/1996.
As for claim 36, Finnigan2 teaches the use of binding agents, like hydrocolloid agents are used in the foodstuff (0013, 0110), however, does not discuss the claimed amount, at least 0.5 wt% to less than 5 wt%.


Finnigan also teaches methods of making foodstuff with edible filamentous fungus (0009) and edible hydrocolloids (ab.), and further provides the use of any amount of each (see ref. clm. 1), which encompasses the claimed amount of edible hydrocolloid in amounts of 0.5 wt% to less than 5 wt%.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff with edible filamentous fungus and edible hydrocolloids, as the modified teaching above, to include amounts of 0.5 wt% to less than 5 wt% of edible hydrocolloid, as claimed, because Finnigan illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making foodstuff with edible filamentous fungus (EFF) and edible hydrocolloids (EH) (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

As for claim 37, the modified teaching above, provides for any amount of hydrocolloid (Finnigan), wherein the hydrocolloid is agar (Vrljic), which encompasses the foodstuff including 3 to 4 wt% of agar (0213), as claimed.

As for claim 38, the modified teaching, in Finnigan, provides that the EFF is used in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses at least 7 wt% and less than 25 wt%.



The teaching of the use of EFF based on wt% encompasses that the wt% is based on a dry weight bases of the composition, because in this specific case the various permutations of types of wt% in the generic are so small (dry or wet) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making foodstuff a wt% of EFF, as the modified teaching above, to include the specifically claimed type of wt%, based on a dry weight, as claimed, because in this specific case the various permutations of types of wt% in the generic are so small (dry or wet) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

As for claim 39, the modified teaching, in Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of at least 1 and is less than 25, for claimed ratio (A).  



As for claim 40, Finnigan2 teaches methods of making foodstuff (ab.), comprising: edible fungal mycelia (i.e. filamentous fungus) (ab. and 0001) with a low amount of gelling stabilizers (i.e. hydrocolloids) (0064), and further provides that said foodstuff comprises 88 wt% or less water (0041), which encompasses 60 to 80 wt% of a total amount of water in the foodstuff, as claimed.
The modified teaching, in Vrljic/Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of in the range 4 to 7 for claimed ratio (A).  
The modified teaching, in Finnigan, provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses the claim of 15 to 21 wt% of said filamentous fungus on a dry matter basis.

As for claim 42, Vrljic teaches the use of 5 to 80 wt% water, as discussed above, which encompasses the claim of the foodstuff comprising to 85 wt% of water.  
The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1) and provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses 7 to 25 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
Finnigan also provides for any amount of an edible hydrocolloid (ref. clm. 1), which encompasses the claim of the foodstuff comprising to 5 wt% of a hydrocolloid, as claimed.


As for claim 43, Vrljic teaches the use of 5 to 80 wt% water, as discussed above, which encompasses the claim of the foodstuff comprising to 80 wt% of water.  
The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1); including amounts of 5 to 20 wt% (ref. clm. 10), which encompasses: to 24 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
The modified teaching, in Finnigan provides for any amount of an edible hydrocolloid (ref. clm. 1), which encompasses the claim of the foodstuff comprising to 5 wt% of a hydrocolloid, as claimed.

As for claim 44, Vrljic teaches the use of 5 to 80 wt% water, as discussed above; and the modified teaching, in Finnigan, provides for any amount of filamentous fungus (ref. clm. 1). Said combination encompasses that the weight of water divided by the weight of filamentous fungus on a dry matter basis is at least 2 and is less than 6, for claimed ratio (B).
Vrljic teaches the use of 5 to 80 wt% water, as discussed above; and the modified teaching, in Finnigan provides for any amount of hydrocolloid (ref. clm. 1).
Said combination encompasses that the weight of water divided by the weight of said agar is at least 10 and is less than 25, for claimed ratio (C).  




Independent claim 53
As for claim 53, all of the references, as discussed in the rejections above, are incorporated herein.
The modified teaching, in Vrljic, provides the use of 5 to 80 wt% water, as discussed above, which encompasses at least 25 wt% and is less than 81 wt% of a total amount of water in said foodstuff.
The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1) and provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses 7 to 25 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
The modified teaching, in Finnigan, provides the use of any amount of hydrocolloid (see ref. clm. 1), which encompasses the claimed amount of edible hydrocolloid in amounts of 0.5 wt% to less than 5 wt%.
The modified teaching, in Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of at least 1 and is less than 25, for claimed ratio (A).  

Claims 55-57 (dependent on independent claim 53)
As for claim 55, said foodstuff comprises at least particles of a filamentous fungus, agar and water, in which each includes 0 wt% of ingredients of animal origin.  



Vrljic further teaches that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teach it is optional, therefore not required (0248+). See the examples of Vrljic, in the whole, to note that the thrust of the invention is to make products that have no animal derived products, to replace others commonly known and used.

As for claim 56, the modified teaching above, provides for any amount of hydrocolloid (Finnigan), wherein the hydrocolloid is agar (Vrljic), as discussed above, which encompasses the foodstuff including 3 to 4 wt% of agar, as claimed.

As for claim 57, the modified teaching, in Vrljic, provides that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teaches it’s use is optional, therefore not required (0248+ and see the reference as a whole which makes clear that the thrust of the invention is to make products that have no animal derived products, to replace similar types of food products with animal derived ingredients that are commonly known and used).






Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Finnigan2 (2004/0185162) in view of Vrljic, as applied to claims 35, 41, 45-46 and 48-49 above, further in view of Finnigan and Walsh (2004/0161519).
Finnigan2 teaches the methods of making foodstuff (ab.), comprises: 
0.1 wt% sorbate (0162+), which encompasses to 0.2 wt% of a preservative; and 
88 wt% or less water (0041), which encompasses 63.8 to 80.5 wt% of water, as claimed.
The modified teaching does not discuss the claimed amount of edible hydrocolloid.
Finnigan also teaches methods of making foodstuff with edible filamentous fungus (0009) and edible hydrocolloids (ab.), and further provides the use of any amount of each (see ref. clm. 1), INCLUDING amounts of 5 to 20 wt% (ref. clm. 10), which encompasses: to 22 wt% of said filamentous fungus on a dry matter basis (for reasons as discussed above). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff with edible filamentous fungus and edible hydrocolloids, as the modified teaching above, to include amounts of to 22 wt%, as claimed, because Finnigan illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making foodstuff with edible filamentous fungus (EFF) and edible hydrocolloids (EH) (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



The modified teaching, in Vrljic teaches the use of agar as a gel and fat replicator (0213, 0248), in amounts of 0.1 to 25% or about the protein (0190) which encompasses the claim of to 5 wt% of agar.  Vrljic teaches the use of about 10 to 30% of protein (0259), which means there is from about 0.01 to 7.5 of fat replacers, like agar.

The modified teaching, in Vrljic, also provides the use of more than one protein, including plant (i.e. vegetable) based proteins, in amounts of at least 1 to at least 50 wt% (0111), as discussed above, which encompasses the claim of to 3 wt% of vegetable-based protein.

The modified teaching, in Vrljic, provides the use of flavorings, including the use of carbohydrates like sugar  (pg. 52, 3+; and E> Sugars), in amounts of 0.1 to 5 wt% (p. 71, 16+), which encompasses the use of to 4 wt% of one or more flavourants.

The modified teaching does not discuss the use of acidulants.
Walsh also teaches methods of making meat analogues (ab.) with protein from fungi (0036), and further provides the use of pH adjusting agents, including acidulants (0041).  Walsh teaches that the pH of the foodstuff made, ranged from 4.0 to 7.5, and that the pH decreased with higher acid levels and increased with higher base levels.  
Walsh further provides the use of 0.1 to 1 M of acidulant (Ex. 1 and T.1).


Such a teaching provides one of skill with a guideline for experimentation that results in the desired amount of acidulant based on the desired pH of the foodstuff made, including up to 2 wt% of acidulant 
. 

Response to Arguments
It is asserted, that claim 50 is withdrawn in response to a restriction requirement but depends from elected claim 35. Claim 50 should therefore be rejoined and allowed when claim 35 is allowed.
In response, at the time Allowable subject matter is notes, claim 50 will be further considered.
 
It is asserted, that Claims 38, 39, 40, 42, 43, 44, 47, and 53 are rejected because the Examiner asserts the specification does not support the claimed "dry matter basis". 
The Examiner seems to have misunderstood the term "dry matter basis". The reference to "dry matter basis" in the context of the filamentous fungus is effectively referring to the weight of the filamentous fungus in the absence of any water. This does not mean that the foodstuff does not contain any water - it clearly does. The reference to the 
	In response, since the patentability of a composition claim is toward a composition at a single point in time, the ingredients therein and any chemical or physical structure they impart to the composition as a whole; and the claimed food composition is intended to have a water content, as admitted and disclosed, it is unclear as to how a dry matter content further limits the claim, especially since Applicant is clear that this is related to a further product, such as one that has had its water content removed, not the product claimed including water.
For example, this is similar to a source of ingredients not having patentable weight over the components in the composition claimed and any structure they impart to the composition.  It is noted that this may be a common way to claim ingredients in other countries, however, in US patent prosecution, such a claim is indefinite.



In response, it remains unclear as to how a claim can both include a component and have zero amounts of said component, therefore such a claim is unclear.  For example if a claim included ingredients of animal origin, the amount of zero would be excluded from such a claim, because including something means it has to exist, if only in the most miniscule amount.  For example: wherein the foodstuff has no ingredients of animal origin, is clear.  Therefore this argument is not persuasive.

It is asserted, that claim 49 has been amended to address the rejection. 
The Applicant therefore believes that the rejection to claim 49 has been overcome. 
	In response, Applicant’s timely response is appreciated.

It is asserted, that Claim 35 is rejected by the Examiner as anticipated by Vrljic. The Applicant disagrees with the rejection even without the present amendments to 
In response a particle is not limited to a size or physical state, which means molecules read on such a thing, and therefore the existence of a components means that particles exist.

It is asserted, that although the Applicant has amended claim 1 to include clarifying language, the Applicant submits that, even without the amendment, Vrljic does not disclose "particles of a filamentous fungus". In fact, Vrljic breaks down non-animal materials into their constituent parts (see page 1 line 14). Page 4 line 8 of Vrljic teaches a "consumable product comprising an isolated and purified plant protein...". This is also reiterated in claim 1 of Vrljic. Furthermore, if one views example 1 at page 93 line 16, there is information as to how the proteins are prepared. They are all isolated proteins, for example, from peas, soy bean etc. 
The Examiner refers to "PG.25,18+"; however, the Applicant cannot see any reference to "filamentous fungus" in that referenced passage. The Examiner also refers to "PG.34,9+". This paragraph discusses "heme-containing proteins..." and goes on to discuss the sources of such proteins. The Applicant notes there is a reference to filamentous fungus at page 34 line 11. However, it should be noted that this is simply a source of "heme-containing proteins". Such proteins are extracted from the materials referred to. Consequently, even if heme-containing proteins are extracted from filamentous fungi, that would not amount to "particles which comprise fungal mycelia of 
In response, please note the modified teaching above which was necessitated by said amendments. 

It is asserted, that the Applicant also notes the Examiner suggests that Vrljic discloses "agar" and reference is made to "PG.58,13+". The Applicant notes that the referenced passage refers to a fat replica being "assembled to approximate the organization of adipose tissue in meat". The passage goes on to state that "some or all of the components of the fat replica are suspended in a gel" and the Applicant notes that agar is referred to, in a long list of possible gels, at page 58 line 20. The Applicant notes the document does not disclose a combination of filamentous fungus and agar or even a combination of any fungal matter and agar. Thus, the claims of the present application are clearly novel over Vrljic. 
In response, the examiner humbly apologizes for said typo, the examiner has re-checked all citations Vrljic, for further clarification. 
Further, the list of gels provided by Vrljic does not amount to a laundry list, therefore the teaching is clear that each of the claimed gels is suitable for use in the composition taught.  

It is asserted, that as described in the present application, the present invention is based on new knowledge by the applicant (see page 1 lines 27 to page 2 line 2 and also see page 12 line 18 to line 35). It is also completely unpredictable from Vrljic (and 
In response, as discussed above Vrljic teaches the use of agar (0213+) and egg whites are optional, therefore not required.  As for a food product being vegan, there is nothing novel about such a thing, as the courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. See In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case (at page 234).


Finnigan is not concerned with agar and, although claim 1 in Finnigan, is silent as to the amount, this generic disclosure does not amount to a specific disclosure of 0.5 wt% to less than 5 wt% as expressed in claim 1. 

A generic disclosure does not take away the novelty of (and should not be taken to disclose) a specific range falling within the generic scope. The Applicant therefore submits that the Examiner's comment that "the use of any amount of each... encompasses the claimed amount of edible hydrocolloid in amounts of 0.5 wt% to less than 5 wt% is inappropriate. 
In response, Finnigan, in claim 1, provides foodstuff comprising edible hydrocolloids (EH), with no limits to the amount which means that the EH are disclosed as being used in an amount above zero up to an amount below 100 wt%.  This amount is not a generic amount it is implicit to the claim and therefore properly encompasses the claimed ranges of hydrocolloids, as applied.


In response the teaching of an amount of a generic does read on the amount of a species thereof.  Absent a showing of criticality or that agar is not a hydrocolloid, this rejection is properly applied.

It is asserted, that the Examiner asserts that "Finnigan provides for any amount of filamentous fungus and edible hydrocolloid which encompasses a ratio of at least 1 and is less than 25, for claimed ratio (A)". The Applicant respectfully disagrees with the Examiner's analysis. 
In response, the modified teaching provides ranges of the filamentous fungus of above zero to less than 100 wt% and the edible hydrocolloid (EH) of above zero to less than 100 wt%, claim 1 of Finnigan, which encompasses the claimed ratios.

It is asserted, that no combination of the four cited documents can possibly arrive at the subject matter of claim 47.
In response, please see the modified teaching above, necessitated by said rejections.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793